Citation Nr: 0327211	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  01-07 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation for posttraumatic stress 
disorder (PTSD) in excess of 30 percent from December 20, 
1999, to October 13, 2002, and 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2000 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for PTSD, 
evaluated as 10 percent disabling.  The veteran's evaluation 
was increased to 30 percent disabling by rating decision 
dated in June 2001, and to 50 percent by rating decision 
dated in October 2002.  The veteran has elected to continue 
his appeal.  The October 2002 rating action also granted 
service connection and special monthly compensation for 
erectile dysfunction.

One of the issues included in the statement of the case was 
entitlement to a rating in excess of 10 percent for service-
connected hypertension.  However, the appeal regarding this 
issue was not perfected by the substantive appeal, which 
contains no reference to this issue.  Hence this issue is not 
properly before the Board for appellate consideration.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. § 20.302(c) 
(1997); Roy v. Brown, 5 Vet. App. 554 (1993).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In an October 24, 2002 rating action the RO granted service 
connection and special monthly compensation for erectile 
dysfunction and increased the 30 percent rating in effect for 
PTD to 50 percent.  

In a letter from the RO to the veteran dated on October 26, 
2002, the RO informed the veteran of the enactment of the 
VCAA and briefly discussed the VA's obligations under the 
VCAA.  The letter also indicated that the evidence of record 
supported his claim and he need not submit further evidence.  
This statement apparently relates to the claim for service 
connection for erectile dysfunction.  However, the Board 
finds that the statement may be confusing to the veteran who 
is also claiming entitlement to a rating in excess of 50 
percent for PTSD and thus may submit additional evidence in 
support of this claim.   

In order to ensure the veteran's right of due process, the 
case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002); Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003); 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The RO should request the VA medical 
facility in Biloxi to furnish any 
additional medical records pertaining to 
treatment for the PTSD covering the period 
from October 2002 to the present.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representativeshould be 
provided a supplemental statement of the 
case (SSOC) and an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




